Citation Nr: 1600108	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-33 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left leg/thigh disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Board reopened the claim and it was remanded for additional evidentiary development, to include the obtainment of a VA examination and opinion regarding whether the preexisting left thigh disorder was aggravated during service.  The requested examination was conducted in August 2015 and the claim has now been returned to the Board for further appellate consideration  

In the current claim, the Veteran has been represented by Disabled American Veterans (DAV) throughout his appeal, to include at the time of his Travel Board hearing in May 2014, and at the time the claim was reopened and remanded for additional development in June 2015.  In August 2015, the Veteran submitted a VA Form 21-22 appointing Michigan Veterans Affairs Agency (MVAA) as his representative.  With respect to the issue on appeal before the Board, the appointment of MVAA as the Veteran's representative is ineffective because this action is more than 90 days after VA notified the Veteran of certification of this appeal in March 2014.  Under 38 C.F.R. § 20.1304(b)(1)(i) (2015), a request for a change of representative in an appealed case may be made by motion to the Board on the basis of good cause.  As no such motion was filed, DAV remains his representative in this appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDING OF FACT

Clear and unmistakable evidence that vascular insufficiency of the left leg/thigh was not aggravated during service has not been shown, and service connection for a left leg/thigh disorder, to include femoral artery stenosis, is therefore warranted.  


CONCLUSION OF LAW

Vascular insufficiency of the left leg/thigh was aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the benefits sought on appeal has been granted, a discussion of VA's compliance with the duties to notify and assist in this matter is not necessary.  


Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2015).  

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  

Factual Background

The evidence reflects that a left thigh condition existed prior to service.  Specifically, it is noted that the Veteran sustained a gunshot wound (GSW) to the right buttock which exited in the left groin area when he was sixteen years of age.  Pre-service records reflect that he underwent repair of an artery and vein in 1981.  The STRs reflect that this condition was noted upon service entrance.  They also show that he was seen for left leg complaints.  Treatment included a left tibia stress fracture with periostitis and cellulitis in 1986.  A bone scan showed increased activity in the proximal two thirds of the tibia with possible diffuse periostitis or extensive stress fracture.  The Veteran complained of swelling, tenderness, and decreased sensation to the lower tibia.  X-ray showed some corital thickness of the left tibia.  (It is noted that service connection was separately denied for a left tibia stress fracture with periostitis by the RO in September 1999.)  

Post-service records reflect that the Veteran developed varicosities in the left leg in the mid-1990s requiring stripping secondary to multiple bleeding veins.  Deep vein thrombosis of the left leg has been diagnosed.  

Added to the record in 2013 was a statement made by a VA physician in support of the Veteran's claim.  The physician summarized the Veteran's medical history and opined that it was likely that his activity in the military aggravated his problems with the left leg, but did not comment on whether it was worsened beyond its natural progression.  

In an additional statement from April 2013 by a VA nurse, the Veteran's medical history was again noted.  She said at the time of the GSW injury, it was estimated that he lost 204 units of blood and suffered from hypovolemic shock, and left leg and foot cyanosis with no distal pulses.  He underwent surgery and later participated in sports.  He had no further complication until after he enlisted and entered boot camp.  She reiterated her opinion in additional statements dated in May 2013 and November 2015.  

The Veteran provided testimony in May 2014 that he has suffered from left leg residuals ever since his discharge from service.  He stated that his preexisting left thigh disorder was aggravated by his military service, and that his current symptoms included numbness, swelling, and circulatory problems.  In a statement added to the record in November 2014, the Veteran stated that his claim had always been for a left leg disorder and not a thigh disorder.  He said that he never had any complaints during his physical training when he was required to run or during pull-ups or sit-ups.  It was only when he was required to run, march, or jump for greater than 2 miles or to perform on an obstacle course without rest that he had any complaints.  Moreover, this was only after he was injured from a fall while on a 10 mile hike on a mountain during basic training.  His leg caused problems after service.  He reiterated his contention that his preexisting leg disorder was aggravated during service.  

When examined by VA in August 2015, the examiner noted that in addition to examining the Veteran, the claims file was reviewed.  She noted the diagnosis of vascular insufficiency of the left leg.  She opined that the diagnosis was less likely as not caused or aggravated by military service.  For rationale, it was noted that the Veteran received an examination on entry into service wherein the original injury was noted.  Still, he was cleared for active service.  The examiner also noted that while the Veteran claimed that there was an inservice injury, there was no treatment for such during service, although he was treated on more than one occasion for left leg pain.  While bone scan showed diffuse periostitis or extensive stress fracture, there was no clinical evidence of vascular injury or vascular symptoms associated with his leg pain.  Moreover, there was no evidence of additional injury at time of separation examination.  Post-service treatment began in 1994, many years after service separation in 1987.  There was additional treatment for left leg/thigh complaints in 1995, 2009, 2011, and in an operative report in 2012 which showed additional problems.  The examiner noted that there was no evidence of definitive treatment until 2012, and the treatment was the result of the natural progression of the preservice injury to the femoral artery.  She concluded that it was likely that the development of post trauma scar tissue to the vessels of the leg caused the stenosis requiring surgical intervention.  She added that it was medically documented that a pseudoaneurysm was a complication of femoral artery catheterization.  These conditions were a natural progression of the Veteran's traumatic injury to the femoral artery pre-military.  

Analysis

The record clearly shows that the initial injury upon which the current claim is based was noted at time of service entrance.  Specifically, it was noted that the Veteran sustained a GSW to the right buttock which exited in the left groin area when he was sixteen years old.  The Veteran does not claim otherwise, but argues that he incurred a left leg disorder during service.  As discussed below, the Board has considered the claim based on disability of the left lower extremity, to include both the left thigh and left leg.  

In view of episodes of increased severity in service, the Board finds that it must now consider whether there is clear and unmistakable evidence that the preexisting left groin injury with resulting vascular insufficiency in the left lower extremity was not aggravated by service.  By clear and unmistakable evidence is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Board finds that the probative evidence of record does not clearly and unmistakably show that the condition was not aggravated by service.  Most importantly, while the VA examiner in 2015 explained that there was no definitive treatment until 2012, surgery at that time was noted to be the likely result of a complication of femoral artery catheterization (post trauma scar tissue to the vessels of the leg resulting in stenosis requiring surgical intervention).  

In this case, the Board finds that the 2015 VA medical opinion finding that stenosis was the likely result of post-trauma scarring is not equivalent to a finding that it is undebatable that there was no permanent aggravation of the Veteran's vascular insufficiency during active service.  Moreover, the evidence of record includes the supporting 2013 opinions of the VA physician and a nurse practitioner.  For example, the VA physician wrote in 2013 that her opinion was based on the fact that the Veteran was treated throughout service for left leg complaints resulting in his receiving light duty.  She also added that his inservice activity likely aggravated his left leg problems.  Accordingly, the Board finds that clear and unmistakable evidence that vascular insufficiency of the left leg/thigh was not aggravated during service has not been shown, and that service connection for a left leg/thigh disorder, to include femoral artery stenosis, is therefore warranted.



ORDER

Entitlement to service connection for a left leg/thigh disorder, to include femoral artery stenosis, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


